Citation Nr: 0718065	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-04 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder. 
 
2.  Entitlement to service connection for post operative 
residuals of right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from June 1974 to April 
1977.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals from rating decisions of the 
VA Regional Office (RO) in Lincoln, Nebraska that denied 
service connection for right knee and right shoulder 
disabilities. 


FINDINGS OF FACT

1.  Injury to the right knee was not shown in service; there 
is competent evidence of record that current right knee 
disability is causally related to post service trauma.

2.  Right shoulder injury in service did not result in a 
chronic disorder; chronic disability of the right shoulder 
was first clinically indicated many years after discharge 
from active duty.  


CONCLUSIONS OF LAW

1.  A right knee disorder, to include arthritis, was not 
incurred in or aggravated by active military service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§  3.102, 3.303, 3.307, 
3.309 (2006).

2.  Post operative residuals of right shoulder disability 
were not incurred in or aggravated by active military 
service. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§  3.102, 3.303, 3.307, 
3.309 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims of 
entitlement to service connection for right knee and right 
shoulder disabilities has been accomplished.  As evidenced by 
the statements of the case, the appellant has been notified 
of the laws and regulations governing entitlement to the 
benefits sought, and informed of the ways in which the 
current evidence has failed to substantiate the claims.  

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met.  38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In letters dated in January 2004, January 2005, 
and June 2005, the RO informed the appellant of what the 
evidence had to show to substantiate the claims, what medical 
and other evidence was needed from him, what information or 
evidence he could provide in support of the claims, and what 
evidence VA would try to obtain on his behalf.  Such 
notification has fully apprised the appellant of the evidence 
needed to substantiate the claims.  He has also been advised 
to submit relevant evidence or information in his possession.  
38 C.F.R. § 3.159(b).  

Additionally, although adequate notice required by the VCAA 
was not provided until after the RO initially adjudicated the 
veteran's claims, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that any late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the claims 
must be re-adjudicated ab initio to satisfy the requirements 
of the VCAA.  See also Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  Additionally, while the appellant has not been 
specifically notified regarding the criteria for award of a 
rating or an effective date, (see Dingess v. Nicholson, 19 
Vet. App. 473 (2006)); neither question is now before the 
Board.  

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claims of entitlement to service connection 
for right knee and right shoulder disorders.  He has been 
afforded at least three VA examination during the course of 
the appeal, to include medical opinions.  VA clinical records 
have been received and associated with the claims folder, and 
private clinical data the appellant has identified have been 
requested.  The veteran withdrew his request for a formal 
hearing in August 2005.  There is no indication from either 
the appellant or his representative that there is outstanding 
evidence that has not been considered.  The Board thus finds 
that further assistance from VA would not aid the veteran in 
substantiating the claims.  Therefore, VA does not have a 
duty to assist that is unmet with respect to the issues on 
appeal.  See 38 U.S.C.A. § 5103A (a) (2); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp 2005); 38 C.F.R. § 3.303 (2006).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of at least 
10 percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.307, 3.309 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2006).

Factual background

The service medical records reflect that the veteran was seen 
in the dispensary in October 1974 after having been struck in 
the right shoulder and left knee while playing ball.  It was 
noted that he had restricted range of motion of the right arm 
due to sharp pain superiorly to the scapula and clavicle.  
Physical examination disclosed no evidence of right shoulder 
separation.  The examiner noted that the shoulder appeared to 
be only badly bruised.  An impression of trauma to the right 
shoulder not requiring X-ray was rendered.  No reference to 
injury or trauma to the right knee was shown in the service 
medical records.  

A post service VA outpatient clinic note dated in August 1977 
records that the appellant was running as fast as he possibly 
could when his right knee gave out on him causing him to 
fall.  It was reported that he was currently unable to fully 
extend the knee and had complaints of right medial pain and 
tenderness to touch.  The knee locked in 30 degrees of 
extension.  Following examination, a diagnosis of ligament 
strain was rendered.  

The veteran filed a claim for service connection for right 
and left knee disability in December 2003.  In a statement 
dated in January 2004, he related that his right knee began 
to lock in September 2003, and that his physician told him he 
needed right knee replacement.  He stated that he had never 
injured his knees except when he played football in the 
Marine Corps.  The appellant related that he had first hurt 
his knee in September 1974, had to have "water taken out" 
on several occasions and was told it was unstable.  He said 
that he had not seen any other doctor other than in service 
or the VA until recently.  

Private clinical records from T.K.O'M., M.D., were received 
showing that the veteran first sought treatment for right 
knee pain in September 2003.  At that time, it was also noted 
that had a bad right shoulder and would require shoulder 
replacement sometime in the future.  Dr. O'M. stated that the 
veteran currently presented with complaints of right knee 
pain after it locked while rolling over in bed.  It was 
reported that since that time, he had noted periodic catching 
and pain localized to the lateral aspect.  It was indicated 
that his medical chart showed previous shoulder and neck 
surgery.  An impression of advanced degenerative joint 
disease, lateral compartment was rendered.  

The veteran was afforded a VA examination in January 2004 
whereupon the examiner related that service medical records 
were reviewed, indicating "documentation of traumatic injury 
with probable internal derangement per their diagnosis."  It 
was reported that the veteran provided history to the effect 
that he had injured both knees in service while playing 
football.  With respect to the right knee, he related that he 
had intermittent pain and swelling after the injury 
necessitating arthrocentesis.  It was noted that he began to 
have daily right knee in the 1990s and that it locked, 
buckled and gave way unlike the left knee.  Following 
examination, the examiner stated that "I think it is more 
likely than not that the injury in service significantly 
contributed to the development of the current degenerative 
joint disease in the knee."  

The RO requested a clarifying opinion from a VA physician 
because the January 2004 examiner referenced only a single 
knee in the opinion, and was not specific as to what knee was 
related to service.  In a subsequent clinical report dated in 
September 2004, another VA examiner, an orthopedic resident, 
indicated that the claims folder and medical records were 
available and had been reviewed.  The examiner provided 
pertinent history noting that the service medical records 
only showed injury to the left knee, and that there was no 
mention of any trauma involving the right knee in service.  
The examiner referred to post service injury to the right 
knee in August 1977, and opined that "[i]n my opinion, it is 
more likely that his tricompartmental arthritis is more 
related to his injuries sustained on 08/21/1977, rather than 
to any injuries during his military career."  The examiner 
added that reasons for this finding included the fact that 
there were no documented injuries to the right knee in 
service.  It was commented that "[w]ithout additional 
supporting evidence and just based on what the patient 
contends, it would be mere speculation as to whether there 
was additional injury prior to injury on 08/21/1977."

Received in September 2004 was a clinical record from Bergen 
Mercy Medical Center dated in April 2002 in which it was 
recorded that the veteran had shoulder pain of several weeks 
duration.  It was noted that he had had shoulder surgery in 
1996.

The veteran was afforded a VA joints examination relative to 
the right shoulder in May 2005.  The examiner stated that the 
claims folder was available for review.  The appellant 
related that he injured the right shoulder on active duty, 
but had done "extremely well" and had no problems with it 
until 1996 when he began having pinching sensations, and 
dropping items frequently, which led to surgery.  It was 
noted that he had been found to be fully disabled by the 
Postal Service on account of the right shoulder, and had not 
worked since 2002.  A comprehensive physical examination and 
radiological studies were performed followed by a diagnosis 
of right shoulder impingement syndrome, status post 
arthroscopic decompression and acromioplasty, residual 
painful symptoms and moderately decreased range of motion.  
An additional diagnosis was added of severe right 
glenohumeral degenerative joint disease.

Following a detailed summary and analysis of the historical 
events pertinent to the right shoulder, the examiner opined 
that while the veteran's right shoulder was injured during 
service, "it would be difficult...to indicate that what 
appeared to be a badly bruised shoulder 20 years previously 
had given rise to the veteran's current level of symptoms and 
diagnoses."  The examiner added that it would be resorting 
to mere speculation to find that the specific injury on 
active duty gave rise to the current condition.

Legal Analysis

1.  Entitlement to service connection for a right knee 
disorder.

Although the veteran contends otherwise, the service medical 
records do not show that he injured his right knee during 
service as there are absolutely no clinical entries 
referencing the right knee.  It is demonstrated that some 
months after discharge from active duty, he sought treatment 
at the VA for pain, locking, limitation of motion and right 
knee giving way after strenuous running, diagnosed as 
ligament strain.  When examined by VA in January 2004, the 
examiner linked degenerative joint disease of a knee to 
injury in service, but did not specify which one.  It also 
appears that he accepted the veteran's history of injury to 
the right knee in service without a factual showing in the 
evidence.  The Board points out that the Court of Appeals for 
Veterans Claims has held that a medical opinion based upon an 
inaccurate factual premise is not probative ( Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993)) and that a bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record. 
Miller v. West, 11 Vet. App. 345, 348 (1998).

The record reflects, however, that when the evidence was 
subsequently reviewed on VA examination in February 2005, the 
examiner noted that only the left knee was injured in 
service, and that current right knee disability was more 
likely related to post service injury in August 1977, given 
the lack of a showing of right knee trauma during active 
duty.  

It is the Board's responsibility to assess the credibility 
and weight to be given the evidence. Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992); see also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993).  Under the circumstances, there is no 
adequate basis to conclude that current right knee 
disability, including arthritis, is related in any way to 
service, and service connection must be denied.  For the 
foregoing reasons, the Board concludes that the preponderance 
of the evidence is against the claim and service connection 
for right knee disability must be denied. See 38 U.S.C.A 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).

2.  Entitlement to service connection for right shoulder 
disability

The service medical records do indeed show that the veteran 
sustained a right shoulder injury in 1974 that was described 
as a bad bruise with no evidence of shoulder separation.  He 
remained in service until April 1977 without a showing of any 
residual right shoulder symptomatology or further treatment.  
By his own admission, he had no problems with the right 
shoulder until 1996, when he began experiencing symptoms that 
led to surgery.  The Board points out that the latter event 
was more than 20 years after the initial injury and 
continuity of symptomatology is not established.  See 
38 C.F.R. § 3.303.  Therefore, it is found that right 
shoulder trauma in service did not result in a chronic 
disorder.  Moreover, when examined by VA in May 2005, the 
examiner clearly indicated that it would be difficult to 
ascribe current shoulder disability to injury in service 
given the 20-year interim without any problems of the right 
shoulder.  Under the circumstances, the Board finds that the 
evidence is not so evenly balanced as to conclude that 
current right shoulder disability, including arthritis, is of 
service onset.  See §§ 1101, 1110, 1112, 1113, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303, 3.307, 3.309 (2006).  
The Board thus finds that the preponderance of the evidence 
is against the claim in this instance.  


ORDER

Service connection for a right knee disorder is denied.

Service connection for post operative residuals of right 
shoulder disability is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


